The plaintiff’s exceptions are to the judge’s charge and his refusal to give certain instructions to the jury in an action of tort against a physician for negligence. The plaintiff also excepted to the denial of his motion for a new trial. The only evidence regarding liability came from the defendant. The judge in his charge was far more voluble than instructive. The charge was prolix and most of it was unnecessary. Nevertheless, considering it in its entirety, we do not believe that there was prejudicial error. In addition, although the judge denied the defendant’s motion for a directed verdict, to which no exception was taken, from our review of the evidence we do not see how the jury could have arrived at a verdict other than one for the defendant. From the foregoing it is obvious that the denial of the plaintiff’s motion for a new trial was not an abuse of discretion.

Exceptions overruled.